DETAILED ACTION
1.	This action is responsive to the communication filed on June 28, 2019.  Claims 1-24 are pending.  Claims 1-24 are cancelled by the applicant.  At this time, claims 1-24 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
7.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang; Ligong et al.  (US 7538518 B2), and further in view of Little; Herbert A. (US 8278870 B2).
a.	Referring to claim 1:
		i.	Wang teaches an apparatus to authenticate a battery (see column 5, lines 13-22 of Wang), comprising: a controller (see column 5, lines 13-22 of Wang) to:
(1)	monitor a voltage of the battery (see column 5, lines 23-30 of Wang);
(2)	filter the voltage of the battery (see the combination of teaching between Wang and Little);
(3)	provide the filtered voltage to turn on circuitry to be used to authenticate the battery (see column 5, lines 13-30 of Wang; see the combination of teaching between Wang and Little for filtering the voltage).
ii.	Although Wang teaches the claimed subject matter, Wang is not clear (if indeed is not inherited) or silent on the capability of filtering the voltage of the battery.  On the other hand, Little teaches filtering the voltage of the battery in column 10, lines 5-22 of Little, wherein circuit breaker is considered as the filter.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Wang with the teaching of Little to protect against short circuits, under voltage conditions, over voltage charging, reverse polarity being applied to the battery 130, etc. (see column 10, lines 16-18 of Little).
iv.	The ordinary skilled person would have been motivated to:
(see column 10, line 6 of Little).
b.	Referring to claim 2:
		i.	The combination of teaching between Wang and Little teaches the claimed subject matter.  Little further teaches:
(1)	wherein the filtered voltage is a safe voltage adequate to authenticate the battery  (see column 10, lines 5-22 of Little, wherein circuit breaker is considered as the filtered voltage and/or safe voltage).
c.	Referring to claim 3:
		i.	The combination of teaching between Wang and Little teaches the claimed subject matter.  Wang further teaches:
(1)	the controller to identify connection of the battery  (see Figure 2, column 4, lines 47-58 of Wang).
d.	Referring to claim 4:
		i.	The combination of teaching between Wang and Little teaches the claimed subject matter. Wang and Little further teach:
(1)	the controller to determine if the battery is legitimate; if the battery is legitimate, boot up a device using the battery (see column 5, lines 13-22 of Wang; see also column 22, line 45 through column 23, line 5 of Little); and if the battery is not legitimate, prevent voltage from being provided from the battery to the device (see column 5, lines 13-22 of Wang; see also column 23, lines 1-31 of Little).
e.	Referring to claim 5:
		i.	The combination of teaching between Wang and Little teaches the claimed subject matter.  Wang and Little further teach:
(1)	the controller to determine if the battery is legitimate using cryptography  (see column 5, lines 13-22 of Wang; see also column 14, line 66 through column 15, line 12 of Little).
f.	Referring to claim 6:
		i.	The combination of teaching between Wang and Little teaches the claimed subject matter.  Wang further teaches:
(10, lines 5-22 of Little, wherein circuit breaker is considered as the filter; see also column 14, line 66 through column 15, line 12 of Little).
g.	Referring to claims 7-12:
i.	These claims consist an apparatus to authenticate a battery which have similar limitations of claims 1-6, thus they are rejected with the same rationale applied against claims 1-6 above.
h.	Referring to claims 13-18:
i.	These claims consist a method to authenticate a battery to implement the apparatus of claims 1-6, thus they are rejected with the same rationale applied against claims 1-6 above.
i.	Referring to claims 19-24:
i.	These claims consist one or more tangible, non-transitory machine readable media comprising a plurality of instructions to implement the apparatus of claims 1-6, thus they are rejected with the same rationale applied against claims 1-6 above.
Information Disclosure Statement
9.	The information disclosure statement (IDS) filed on July 16, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Paul; Christopher R. et al. (US 7498766 B2) discloses System and method for authenticating a battery (see Title).
	b.	Iwai; Toshio (US 8633801 B2) discloses Battery authentication system, electronic device, battery, and battery charger (see Title).

d.	White; Roger et al. (US 8602140 B2) discloses Motor controller with integrated safety function to eliminate requirement for external contactor (see Title).
e.	Uchida; Masataka (US 8652670 B2) discloses Battery system (see Title).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and   phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
March 23, 2021